IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                November 27, 2012 Session

                                IN RE MADILENE G. R.

               Appeal from the Chancery Court for Rutherford County
                   No. 11CV-579     Robert E. Corlew, III, Judge


                No. M2012-01178-COA-R3-PT - Filed January 10, 2013


P ATRICIA J. C OTTRELL, P.J., M.S., concurring opinion.

                                          OPINION

       I concur in the reversal of the trial court’s termination of Father’s parental rights.
However, it is my opinion that the Guardians failed to prove by clear and convincing
evidence that Father willfully failed to support the child in the four months prior to the filing
of the petition. The evidence set out in the majority opinion does not, in my opinion, meet
the Constitutionally required standard.




                                                           ____________________________
                                                           PATRICIA J. COTTRELL, JUDGE